Spencer, J.
Defendant, Ernest S. Wesoloweski, pled guilty to the offense of petit larceny in the municipal court. He was sentenced to a term of imprisonment of 30 days in the city jail. The District Court affirmed the sentence of the municipal court. Defendant prosecutes this appeal, alleging excessiveness of sentence, and arguing that he should have been granted probation. We affirm.
This appeal is obviously frivolous. Defendant has a past record involving a 6 year indeterminate sentence under the Federal Youth Corrections Act, and a 1 year probation from the county court of Lancaster County. Defendant is no first offender, nor an ideal candidate for probation. The court will not overturn an order or sentence of the trial court which denies probation unless there has been an abuse of discretion. State v. Leal, 198 Neb. 233, 252 N. W. 2d 167 (1977).
Defendant’s record makes a more drastic penalty than a fine or probation necessary in this instance. Defendant has received what we would consider to be a minimal sentence with his record. There has been no abuse of discretion herein. The judgment is affirmed.
Affirmed.